UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the quarterly period ended January 31, 2010 OR o TRANSITION REPORT PURSUANT TO SECTION13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF1934 For the transition period fromto Commission file number: 0-20820 SHUFFLE MASTER,INC. (Exact name of registrant as specified in its charter) Minnesota 41-1448495 (State or Other Jurisdiction (IRS Employer Identification No.) of Incorporation or Organization) 1106 Palms Airport Drive, Las Vegas NV (Address of Principal (State) (Zip Code) Executive Offices) Registrant’s Telephone Number, Including Area Code: (702)897-7150 Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filerx Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyo Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act).YesoNox As ofMarch 8, 2010, there were 53,581,873shares of our $.01 par value common stock outstanding. SHUFFLE MASTER,INC. QUARTERLY REPORT ON FORM 10-Q FOR THE QUARTER ENDED JANUARY 31, 2010 TABLE OF CONTENTS Page PART I—FINANCIAL INFORMATION Item1. Financial Statements (unaudited): Condensed Consolidated Statements of Operations for the Three Months ended January31, 2010 and 2009 3 Condensed Consolidated Balance Sheets as of January31, 2010 and October31, 2009 4 Condensed Consolidated Statements of Cash Flows for the Three Months ended January31, 2010 and 2009 5 Notes to Condensed Consolidated Financial Statements 6 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item3. Quantitative and Qualitative Disclosures About Market Risk 32 Item4. Controls and Procedures 33 PART II—OTHER INFORMATION Item1. Legal Proceedings 33 Item1A. Risk Factors 33 Item 2 Unregistered Sale of Equity Securities and Use of Proceeds 33 Item 3 Defaults Upon Senior Securities 33 Item 4 (Removed and Reserved) 33 Item 5 Other Information 33 Item6. Exhibits 33 Signatures 34 2 PART I ITEM 1.FINANCIAL STATEMENTS SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited, in thousands, except per share amounts) Three Months Ended January 31, Revenue: Product leases and royalties $ $ Product sales and service Other - 23 Total revenue Costs and expenses: Cost of leases and royalties Cost of sales and service Gross profit Selling, general and administrative Research and development Total costs and expenses Income from operations Other income (expense): Interest income Interest expense ) ) Other, net ) Total other income (expense) ) ) Gain on early extinguishment of debt - Income (loss) before tax ) Income tax provision (benefit) ) Net income (loss) $ $ ) Basic earnings (loss)per share: $ $ ) Diluted earnings (loss)per share: $ $ ) Weighted average shares outstanding: Basic Diluted See notes to unaudited condensed consolidated financial statements 3 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED BALANCE SHEETS (Unaudited, in thousands, except share amounts) January 31, October 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net of allowance for bad debts of $745 and $630 Investment in sales-type leases and notes receivable, net of allowance for bad debts of $171 and $164 Inventories Prepaid income taxes Deferred income taxes Other current assets Total current assets Investment in sales-type leases and notes receivable, net of current portion Products leased and held for lease, net Property and equipment, net Intangible assets, net Goodwill Deferred income taxes Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ $ Accrued and other current liabilities Deferred income taxes, current 59 62 Customer deposits Deferred revenue Current portion of long-term debt Total current liabilities Long-term debt, net of current portion Other long-term liabilities Total liabilities Commitments and contingencies (See Note 11) Shareholders' equity: Common stock, $0.01 par value; 151,368 shares authorized; 53,579 shares issued and outstanding Additional paid-in capital Retained earnings Accumulated other comprehensive income Total shareholders' equity Total liabilities and shareholders' equity $ $ See notes to unaudited condensed consolidated financial statements 4 SHUFFLE MASTER,INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited, in thousands) Three Months Ended January 31, Cash flows from operating activities: Net income (loss) $ $ ) Adjustments to reconcile net income (loss) to cash provided by operating activities: Depreciation and amortization Amortization of debt issuance costs Share-based compensation Provision for bad debts 43 Write-down for inventory obsolescence - Gain on sale of leased assets ) ) Loss on sale of assets ) - Gain on early extinguishment of debt - ) Changes in operating assets and liabilities: Accounts receivable Investment in sales-type leases and notes receivable ) Inventories ) ) Accounts payable and accrued liabilities ) ) Customer deposits and deferred revenue ) Income taxes payable, net of stock option exercises ) ) Deferred income taxes 36 ) Prepaid income taxes Other ) ) Net cash provided by operating activities Cash flows from investing activities: Proceeds from sale of leased assets Proceeds from sale of assets 50 Payments for products leased and held for lease ) ) Purchases of property and equipment ) ) Purchases of intangible assets ) ) Other ) - Net cash used in investing activities ) ) Cash flows from financing activities: Proceeds from Revolver borrowings Repurchase of common stock - ) Debt payments on Revolver ) ) Debt payments on Term Loan ) - Debt payment on contingent convertible senior notes - ) Other ) ) Net cash provided by (used in) financing activities ) Effect of exchange rate changes on cash and cash equivalents 14 ) Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ Cash paid (received) for: Income taxes, net of refunds ) ) Interest See notes to unaudited condensed consolidated financial statements 5 SHUFFLE MASTER,INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited, in thousands, except unit/seat and per share amounts) 1. DESCRIPTION OF BUSINESS AND INTERIM BASIS OF PRESENTATION Description of business.Unless the context indicates otherwise, references to “Shuffle Master,Inc.”, “we”, “us”, “our”, or the “Company”, include Shuffle Master,Inc. and its consolidated subsidiaries. We develop, manufacture and market technology and entertainment-based products for the gaming industry for placement on the casino floor. Our products primarily relate to our casino customers’ table game activities and focus on either increasing their profitability, productivity and security or expanding their gaming entertainment offerings. Our business is segregated into the following four operating segments: Utility, Proprietary Table Games (“PTG”), Electronic Table Systems (“ETS”) and Electronic Gaming Machines (“EGM”). Utility.Our Utility segment develops products for our casino customers that enhance table game speed, productivity, profitability and security. Utility products include automatic card shufflers and roulette chip sorters. This segment also includes our i-Shoe™ Auto card reading shoe that gathers data and enables casinos to track table game play and our i-Score™ baccarat viewer that displays current game results and trends. These products are intended to cost-effectively provide casinos and our other customers with data on table game play for security and marketing purposes, which in turn allows them to increase their profitability. Proprietary Table Games.Our PTG segment develops and delivers proprietary table games that enhance our casino customers' and other licensed operators' table game operations. Products in this segment include our proprietary table games as well as proprietary features added to public domain games such as poker, baccarat, pai gow poker and blackjack table games. Electronic Table Systems.Our ETS segment develops and delivers various products involving popular table game content using e-Table game platforms. Our primary ETS products are the i-Table™, Table Master™, Vegas Star® and Rapid Table Games™.Our i-Table platform combines an electronic betting interface with a live dealer who deals the cards from a Shuffle Master card reading shoe or shuffler that is designed to dramatically improve game speed and security while reducing many operating expenses associated with live tables. Our Table Master and Vegas Star feature a virtual dealer which enables us to offer table game content in both traditional gaming markets and in markets where live table games are not permitted, such as racinos, video lottery and arcade markets. Our Rapid Table Games product enables the automation of certain components of traditional table games such as data collection, placement of bets, collection of losing bets and payment of winning bets combined with live dealer and game outcomes. This automation provides benefits to both casino operators and players, including greater security and faster speed of play. Electronic Gaming Machines.Our EGM segment develops and delivers our PC-based video slot machines into select markets, primarily in Australasia.We offer an extensive selection of video slot titles which include a range of bonus round options that can be configured as a network of machines or as stand-alone units. In addition to selling the full EGM complement, we sell software conversion kits that allow existing EGM terminals to be converted to other games on the PC3 and PC4 platform. Popular titles for our EGMs include Drifting Sands™, Ninja™, iChing™, Kelly Country™, Deep Sea Dollars™, Cuba™, Galapagos Wild™, Sunset on the Serengeti™ and Lonesome George™, as well as the Pink Panther™ and Grand Central™ progressive links. We lease, license and sell our products. When we lease or license our products, we generally negotiate a month-to-month operating lease or license fee. When we sell our products, we offer our customers a choice between a sale and long-term financing. We offer our products worldwide in markets that are highly regulated. We manufacture our products at our headquarters and manufacturing facility in Las Vegas, Nevada, as well as at our headquarters and manufacturing facility in Milperra, New South Wales, Australia. In addition, we outsource the manufacturing of certain of our sub-assemblies in the United States, Europe and Australasia. Basis of presentation.The accompanying unaudited condensed consolidated financial statements include the results of operations, financial position and cash flows of Shuffle Master, Inc. and its consolidated subsidiaries. All material intercompany balances have been eliminated. In the opinion of our management, the accompanying unaudited condensed consolidated financial statements include all adjustments necessary to present fairly, in all material respects, our results for the periods presented. These condensed consolidated financial statements have been prepared by us pursuant to the rules and regulations of the Securities and Exchange Commission (“SEC”).Certain information and footnote disclosures normally included in financial statements prepared in accordance with accounting principles generally accepted in the United States (“GAAP”) have been condensed or omitted pursuant to such rules and regulations.These condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and accompanying notes included in our 2009 Annual Report on Form 10-K filed with the SEC on January 14, 2010.The results of operations for the three months ended January 31, 2010 are not necessarily indicative of results to be expected for the entire fiscal year. Our unaudited condensed consolidated balance sheet as of October 31, 2009 has been derived from the audited consolidated balance sheet as of that date. 6 Use of estimates and assumptions.The preparation of our condensed consolidated financial statements in conformity with GAAP requires the use of estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities at the date of the condensed consolidated financial statements and the reported amounts of revenues and expenses during the reporting periods. Future events and their effects cannot be predicted with certainty; accordingly, our accounting estimates require the exercise of judgment. The accounting estimates used in the preparation of our condensed consolidated financial statements will change as new events occur, as more experience is acquired, as additional information is obtained and as our operating environment changes. We evaluate and update our assumptions and estimates on an ongoing basis. Actual results could differ from those estimates. Revenue recognition. In October 2009, the FASB issued new revenue recognition accounting standards with respect to certain software-enabled products and multi-element arrangements. We elected to early adopt this new guidance prospectively effective November 1, 2009 (the first day of fiscal year 2010). For transactions entered into prior to November 1, 2009, revenues will continue to be recognized based on prior revenue recognition guidance. Under the new guidance, tangible products, containing both software and non-software components that function together to deliver a tangible product’s essential functionality is now considered to be a “non-software” element and, accordingly, will no longer be subject to software revenue accounting. The new guidance also established a more economically aligned model for allocating revenues among multiple deliverables in a multi-element arrangement, based on relative selling prices. In order of preference, relative selling prices will be estimated based on vendor specific objective evidence (“VSOE”), third-party evidence (“TPE”), or management’s estimate of selling price (“ESP”), and the residual method is no longer allowed. Most of our products and services qualify as separate units of accounting, and the new guidance does not change this premise. When VSOE or TPE is not available, ESP is the amount we would sell the product or service for individually. The determination of ESP is made based on our normal pricing and discounting practices, which consider multiple factors, such as market conditions, competitive landscape, internal costs, and profit objectives. Under the new guidance, revenues for certain products in our EGM and ETS segments and other software-enabled equipment in certain bundled arrangements previously deferred because VSOE was not available for an undelivered element will no longer be deferred. Generally, revenues allocated to non-software elements will be recognized upon delivery and customer acceptance, and only revenues allocated to software elements may require deferral and recognition over the lease or license term. The adoption of these new standards did not have a material impact on our operating results, financial position or cash flows for the quarter ended January 31, 2010. Although this new accounting guidance is not currently expected to have a significant effect on the timing or amount of revenues in periods after the initial adoption, the impact is dependent upon the prevalence of future multi-element arrangements and the evolution of new sales strategies. Participating securities in share-based payment transactions. For the period beginning November 1, 2009, we adopted new accounting guidance issued in June 2008 for determining whether instruments granted in share-based payment transactions are participating securities which should be included in the computation of EPS using the two-class method. Restricted stock granted under our share-based award plans is considered a participating security because it carries non-forfeitable rights to dividends. The adoption of the guidance did not have a material effect on our condensed consolidated financial statements. Other recently adopted accounting standards. As of November 1, 2009, we adopted the new accounting guidance which establishes two levels of U.S. GAAP: authoritative and nonauthoritative. The ASC is now the single source of authoritative nongovernmental U.S. GAAP. All other literature is considered non-authoritative. The Company’s adoption of this statement did not have a material effect on the condensed consolidated results of operations, financial position and cash flows, but rather changes the reference used to cite specific FASB accounting literature. As of November 1, 2009, we adopted the new accounting guidance related to determining the useful life of intangible assets, which amended the factors that should be considered in developing renewal or extension assumptions used to determine the useful life of a recognized intangible asset. This guidance is applied prospectively to intangible assets acquired after November 1, 2009. However, the disclosure requirements must be applied prospectively to all intangible assets recognized in the Company’s financial statements as of November 1, 2009. The adoption of the guidance did not have a material effect on our condensed consolidated financial statements. As of November 1, 2009, we adopted new accounting guidance related to business combinations which clarifies the accounting for certain separately identifiable intangible assets which an acquirer does not intend to actively use. This guidance requires an acquirer in a business combination to account for a defensive intangible asset as a separate unit of accounting which should be amortized to expense over the period the asset diminishes in value. Future effects will be dependent upon acquisitions of defensive intangible assets, if any, at that time. In addition, there is new guidance for determining the useful life of a recognized intangible asset. This guidance is applied prospectively to intangible assets acquired after the effective date. However, the disclosure requirements are applied prospectively to all intangible assets recognized in financial statements. In addition, the new guidance requires that an acquiring entity recognize all of the assets acquired and liabilities assumed in a transaction at the acquisition-date fair value with limited exceptions, requires the expense of acquisition costs, and also includes a substantial number of new disclosure requirements. The adoption of the guidance did not have a material effect on our condensed consolidated financial statements. 7 2. SELECTED BALANCE SHEET DATA The following provides additional disclosure for selected balance sheet accounts: January 31, October 31, (In thousands) Inventories: Raw materials and component parts $ $ Work-in-process Finished goods Total $ $ January 31, October 31, (In thousands) Other current assets: Deferred cost of goods sold $ $ Other prepaid expenses Other receivables Other Total $ $ January 31, October 31, (In thousands) Products leased and held for lease: Utility $ $ Less: accumulated depreciation ) ) Utility, net Proprietary Table Games Less: accumulated depreciation ) ) Proprietary Table Games, net Electronic Table Systems Less: accumulated depreciation ) ) Electronic Table Systems, net Total, net $ $ Total debt issuance costs incurred with the issuance of long-term debt are capitalized and amortized as interest expense using the straight-line method which approximates the effective interest method. Debt issuance cost, net, included in other long-term assets, is $277 and $259 for the three months ended January 31, 2010 and October 31,
